DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

           Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “is provided,”, in line 1.

Claim Objections
It is noted that reference to the line numbers in the following objections is taken with  respect to the line of the claim containing text, and not the line of the claims or page, as numbered by Applicant.
Claim 1 is objected to because of the following informalities: 
In line 10 of claim 1, it is suggested that --each of-- be inserted before “the” AND “fastener” be changed to --fasteners--.
In line 11 of claim 1, it is suggested that --respective-- be inserted before “first”.
In line 12 of claim 1, it is suggested that --respective-- be inserted before “column”.
In line 13 of claim 1, it is suggested that --each of-- be inserted before “the second” AND “fastener” be changed to --fasteners--.
In line 14 of claim 1, it is suggested that --respective-- be inserted before “first”.
In line 20 of claim 1, it is suggested that --together-- be before the comma (i.e., “,”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 3 blurs the metes and bounds of the claim. In particular, claim 3 recites (in line 3) “configured to hold”, i.e., functionally claiming, a partition member, and then recites (in lines 3-4) “to position”, i.e., positively claiming. Thus, it is unclear whether the partition is intended to be positively claimed. It is noted that when seeking to functionally recite an element, i.e., the divider, only a functional recitation, i.e., --adapted to position--, should be used. Therefore, in view of the rejection to claim 3, claim 4 is also rejected, since the claim seeks to further limit the partition members. To correct both claims 3 and 4, it is strongly suggested that “are configured to” in line 3 of claim 3 be deleted, thereby making it clear that the partition member is intended to be positively claimed.
With respect to claim 5, the structural orientation is unclear and thus the metes and bounds of the claim cannot be properly ascertained. In particular, the only reference to any elements being “assembled”, in claim 1, is directed to the first and second connection and combination fasteners “assembled together” (see line 16), which is not linked to the assembly holes of claim 5. Further, it is unclear what is meant by use of the term “structure”, especially with use of the term “hole, where a hole is a recess or groove, for example, and a “structure” is considered to be an element that is built-up.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No.10,058,174 (Tang ‘174).
With respect to claim 1, Tang ‘174 discloses combined storage shelf comprising a plurality of column combinations (10), comprising a plurality of assembly holes (11, i.e., a “hole” is defined as “a hollow place in a solid body or mass, a cavity” per dictionary.com ); a plurality of connection and combination fasteners (30 and 20 define one fastener), wherein each of the connection and combination fasteners (30, 20) comprises a first connection and combination fastener (at numerals 31 and 21 in Figure 3) and a second connection and combination fastener (at numerals 21 and 32 in Figure 3), each of the first connection and combination fastener and the second connection and combination fastener comprises a body portion (at 31 and 32, respectively), at least one fastening structure (at 312 and 322, respectively - see Figure 8), and at least one engagement structure (as at 311, and other element on 31 and unnumbered mating features on 32 - see Figure 8), the at least one fastening structure (312, 322) is formed on an outer side of the body portion (on 31 and 32, respectively), and the at least one engagement structure is disposed on two sides (see Figure 8 - one element on each of two sides of each of 31 and 32) of the body portion (31, 32); the first connection and combination fastener (31 and 21) comprises at least one snap-fit portion (at 22 on 21), and each snap-fit portion (22) is snapped to a corresponding assembly hole (11), to fix the first connection and combination fastener (31, 21) to the column combination (10); and the engagement structure of the second connection and combination fastener corresponds (see Figure 8) to the engagement structure of the first connection and combination fastener, so that the first connection and combination fastener and the second connection and combination fastener are assembled together (see Figure 4); a plurality of beam structures (unnumbered - each side of 40 - see Figure 13), wherein each of the beam structures comprises two first beam members (on two opposite sides of 40), two second beam members (on the other two opposite sides of 40), four beam connecting fasteners (41), and a plurality of beam fastening structures (at 412 - see Figure 3), the beam connecting fasteners (41) are configured to connect (see Figure 13, were 41 is at each corner, in between adjacent beam members) the first beam members and the second beam members, the beam fastening structures (412) are disposed on the beam connecting fasteners (41), and each of the beam fastening structures (412) is snapped (see Figure 6) into a corresponding fastening structure (312, 322), so that the beam structures are connected to the corresponding connection and combination fasteners; and a plurality of storage layers (unnumbered - the wires on 40), disposed between the column combinations (10), wherein the beam structures support the corresponding storage layers; and with respect to claim 6,  wherein each of the column combinations (10) comprises a first column (front right and left in perspective of Figure 2) and a second column (rear right and left in perspective of Figure 2), and the assembly holes (11) are sequentially arranged on at least one surface of each of the first column and the second column.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tang ‘174 as applied to claims 1 and 6 above, and further in view of U.S. Patent No. 6,116,436 (Ferrucci et al. ‘436).
Tang ‘174 discloses the shelf as advanced above. 
The claims differ from Tang ‘174 in requiring: (a) a plurality of fitting portions, wherein the fitting portions are connected to the first beam members, and each of the fitting portions comprises a hook hole (claim 2); (b) a plurality of positioning slots, provided in the first beam members, wherein the positioning slots are configured to hold at least one corresponding partition member, to position the partition members on the storage layer (claim 3), and (c) the partition members are capable of forming a drawer cabinet, a door cabinet, or a storage cabinet (claim 4).
With respect to (a)-(c), Ferrucci et al. ‘436 teach the use of a shelf (at 14) comprising a plurality of fitting portions (see Figure 2a, and at front of 14 in Figure 1), wherein the fitting portions are connected to first beam members (unnumbered in Figure 1, extending between numeral 16 and 36L on the front of the top member 14), and each of the fitting portions comprises a hook hole (58); a plurality of positioning slots (56X - see Figure 2a), provided in the first beam members (i.e., since the structure of Figure 2a is on the first beam member, as in Figure 1, then the slots 56X in the structure of Figure 2a are considered to be in the first beam member), wherein the positioning slots (56X) are configured to hold (see Figure 1) at least one corresponding partition member (38), to position the partition members on the storage layer, and the partition members (38) are capable of forming a drawer cabinet, a door cabinet, or a storage cabinet (i.e., this is considered to be functional, and thus, not need to be explicitly shown in order to meet the claim language, but rather the structure need only be “capable of” forming such a structure; accordingly, it is noted that a storage cabinet, such as a box, could be placed in between two adjacent partitions 38, thereby meeting the claim language).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tang ‘174, alone.
Tang ‘174 discloses the shelf as advanced above. 
The claim differs from Tang ‘174 in requiring the assembly holes to be “of a square structure” in an assembly direction.
In view of the Section 112, 2nd paragraph rejections, advanced above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, that a cross-sectional view taken with respect to where a user is facing the post (10) when attaching the fastener to element 11 (i.e., the groove), that the groove could be viewed as having a “square structure”, i.e., where the height of the groove is the same as the thickness into the post, thereby producing no new or unexpected results. 

					Comments
To advance prosecution, it is strongly suggested that claims 1 be set as having the column combination (see line 2) being --square--, or defining them as having opposite sides, or more than two sides, etc., as well as defining the assembly holes (see line 2) as being --square-shaped--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




November 22, 2022